Citation Nr: 1138487	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to permanent and total disability rating for non-service connected pension purposes prior to March 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, by a rating decision dated in April 2011, entitlement to a total and permanent disability rating for non-service-connected pension benefits was established as of March 30, 2011; however the Veteran failed to meet income requirements as of that date.  The appeal as to entitlement to a permanent and total disability rating for nonservice-connected pension purposes prior to March 30, 2011 continues, and is adjudicated below.  

The Board notes that the Veteran was scheduled for a Board hearing in February 2007.  In correspondence dated in February 2007, the Veteran's accredited representative requested to cancel the Veteran's request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2011).

This matter was previously before the Board in July 2008 and November 2010, and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the Appeals Management Center substantially complied with the Board's directives. 

In an August 2011 informal hearing presentation, the Veteran's representative has argued that additional VA assistance is required to ascertain the Veteran's financial situation.  The Board finds that no such assistance is warranted.  The issue of the Veteran's financial status prior to March 2011 is moot as the Board finds, in the decision below, that he does not meet the criteria of "permanently and totally disabled."  


FINDINGS OF FACT

1.  The Veteran was born in August 1947, has a high school education, and has been unemployed since approximately March 2011.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's disabilities precluded him from engaging in substantially gainful employment, consistent with his age, education, and occupational history prior to March 2011.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran was permanently and totally disabled prior to March 2011.


CONCLUSION OF LAW

The criteria for establishing a permanent and total disability rating for VA nonservice-connected pension benefits prior to March 2011 have not been met. 38 U.S.C.A. §§ 1501(4), 1513, 1521, 1523, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2011). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.340(b), 3.342(b), 4.15, 4.16, 4,17 (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in October 2005, VA notified him of the criteria for award of non-service-connected pension benefits, as well as his and VA's responsibilities in obtaining relevant information and evidence.  The notice was deficient in that it did not provide the Veteran with notice of the criteria for consideration in the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  Such notice was provided to the Veteran in VA correspondence dated in June 2006.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA examination and treatment records, and income -net worth and employment statements (VA Forms 21-527).  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In its prior remands, the Board directed that the Appeals Management Center (AMC) obtain pertinent VA medical records from June 2006 to present.  The Board notes that such records are now associated with the claims file. 

In its November 2010 remand, the Board also directed that the Veteran be scheduled for a VA examination.  A VA examination with medical opinion was completed in March 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and clinical examination are adequate.  The report is predicated on a reading of the medical records in the Veteran's claims file and an examination of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the Veteran's complaints regarding his inability to work.  The Board notes that the examiner specifically noted that the Veteran stated that he was unable to work due to two strokes, sleep apnea, hypertension, diabetes, sensory problems, and tinnitus.  The examiner did not note the Veteran's prior complaints of hearing loss, depression, or a back disability; however, the Board notes that the Veteran does not have a hearing loss disability for VA purposes, a November 2008 VA examiner found that the Veteran did not have a back disability, and the evidence, as discussed below, is against a finding of depression.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 

A disability pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently or totally disabled due to non-service-connected disabilities not the  result of his or her own willful misconduct, or by reason of having attained the age of 65 years or by reason of having become unemployable after age 65.  38 U.S.C.A. §§ 1513, 1521(a), 1523; 38 C.F.R. § 3.3.

A Veteran of any war means a Veteran who served in the active military, naval or air service during a period of war as defined  in 38 C.F.R. § 3.2.  

"Permanent and total disability" will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that  person's life.  38 C.F.R. §§ 3.340(b), 4.15.  

A Veteran may establish that he or she has a lifetime impairment which is sufficient to render it impossible for the 'average person' to follow a substantially gainful occupation.  38  U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A Veteran who suffers the permanent loss of use of both hands or both feet, or of one hand and one foot, or of the sight of both eyes, or becomes permanently helpless or permanently bedridden, will be considered permanently and totally disabled for pension purposes.  38 C.F.R.  § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective in  September 2001, to provide that VA will consider a Veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration purposes.  Pub. L.  No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding of permanent and total disability based solely on 'objective' criteria requires rating each disability under the appropriate diagnostic code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a Veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§  4.16(a), 4.17.

Finally, even if a Veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis, if the Veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors.  38 C.F.R. §§  3.321(b)(2), 4.17(b).


Analysis 

The first element for entitlement to non-service connection pension is that the Veteran has served in the active military, naval or air service for ninety (90) days or more during a period of war.  The Veteran's DD 214 reflects that he had active service in the Navy from October 1965 to October 1968.  Thus, the Veteran served during a period of war, and meets the first element.

The second element for entitlement to non-service-connection pension is that the Veteran is permanently and totally disabled from disability not due to his/her own willful misconduct, or has attained the age of 65.  The Veteran's DD Form 214 reflects that he was born in August 1947.  As such, he has not attained the age of 65 years.  The Board finds, for the reasons stated below, that the evidence of record is also against a finding that the Veteran was permanently and totally disabled prior to March 2011. 

The Board will discuss each of the disabilities alleged by the Veteran and in the evidence of record. 

Tinnitus

The Veteran is service connected for tinnitus, effective from October 2005, evaluated as 10 percent disabling.  Only a single evaluation for recurrent tinnitus is assigned, whether the sound is perceived in one ear, both ears, or in the head.  DC 6260, Note (2).  A 10 percent evaluation is the maximum evaluation possible under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

Bilateral hearing loss

A December 2005 VA audiological evaluation report revealed that pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
35
LEFT
25
25
20
25
30

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran does not have hearing loss disability for VA purposes, thus, it is evaluated as noncompensable. 

Sleep apnea

Sleep apnea is evaluated under Diagnostic Code (DC) 6847.  A 100 percent evaluation is warranted where the evidence reflects chronic respiratory failure with carbon dioxide retention or cor pulmonale, or, requires tracheotomy.  A 50 percent evaluation is warranted for sleep apnea which requires use of breathing assistance device such as continuous airway pressure (CPAP) machine.

April 2006 VA medical records reflect that the Veteran was newly diagnosed with obstructive sleep apnea, and instructed on the use of a CPAP machine.  

The November 2008 VA examination report reflects that the Veteran reported that he was tired all the time; however, the examiner found that this was unlikely to be due to the Veteran's sleep apnea because follow up sleep evaluations showed that the Veteran did well with a CPAP machine.  The examiner opined that the Veteran's sleepiness is more likely due to deconditioning, obesity, and frequent nocturia interrupting his sleep. 

January and February 2010 VA medical records reflect that the Veteran had had a CPAP machine for three years, but stopped using it two years earlier, or approximately 2008.  The records reflect that the Veteran worked as a driver for golf carts at the airport and worked four hours a day (mainly at nights).  He reported numbness and tingling on the left side but a CVA (cerebrovascular accident) workup and testing was inconclusive.  He refused an MRI.

A March 2011 VA examination report reflects that the Veteran reported that he lost the CPAP machine approximately three years earlier, approximately 2008, and has not replaced it.  He has daytime sleepiness and takes naps.  

The evidence reflects that the Veteran is entitled to a 50 percent, and no higher, evaluation for his sleep apnea from April 2006.  

Diabetes mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119 (2011).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119 (2011).

February 2006 VA medical records reflect that the Veteran's diabetes test came back "extremely high."  It was noted that the Veteran had taken medication in the past but "didn't think they helped" so he discontinued the medication.  He was also not following the Diabetes Mellitus, Type II diet.  The Board notes that 2005 VA medical records for the Veteran do not reflect medication for diabetes.

February 2006 VA medical records also reflect that the Veteran was not interested in obtaining a meter for his diabetes.  He was prescribed Metformin and Glyburide.  He received a glucometer in March 2006.

April 2006 VA medical records reflect that the Veteran was not compliant with his diabetes treatment and recommendations, despite multiple attempts to educate him.  

A November 2008 VA examination report reflects that the Veteran was not taking his diabetes medication because he had run out.  It was also noted that the Veteran did not check his blood sugars.  He had not been hospitalized for his diabetes.   The Veteran stated that his 2007 eye examination was negative for retinopathy.  He denied being placed on restriction of activities. 

A December 2008 VA medical records reflects that the Veteran "absolutely will not use insulin that has been suggested in the past."  He stated that he will never use insulin due to the cost and does not like medications.  It was noted that he had diabetic neuropathy and uncontrolled blood sugar.  He agreed to stay on Metformin twice a day.  The Veteran stated he would try to institute dietary and lifestyle modifications.  The report reflects that the Veteran works from 7 pm to 1 am.  He drives a transport vehicle at the airport, where he transports passengers from terminal to terminal.  

April 2009 VA medical records reflect that the Veteran was resistant to check his blood sugars at home.  He was working at the airport, but that his hours had been cut back by his boss.  The record reflects that the Veteran was noncompliant with his regimen.  It was further noted that the Veteran was in sound frame of mind and understands the consequences of noncompliance with using medications and uncontrolled diabetes.  

November 2010 VA medical records reflect that the Veteran was unwilling to discuss medication changes and was unwillingly to cooperate at that time.

A March 2011 VA examination report reflects that the Veteran was not checking his blood sugars.  He did not follow any specific diet to aid in diabetes control, and refused to use insulin although he has been encouraged to do so.  It was noted that he had essentially uncontrolled diabetes at that time.

The Veteran's non-service-connected diabetes is evaluated as 20 percent disabling.  (The December 2005 rating decision found that it merits a 10 percent evaluation, but the April 2011 rating decision found that it merits a 20 percent evaluation.)  The Board notes that the medical record reflects that the Veteran has been "encouraged to use insulin" in the past.  Nevertheless, the Board finds that a 40 percent evaluation is not warranted.  A 40 percent evaluation is warranted where diabetes requires the use of insulin and regulation of activities, in addition to a restricted diet.  The Board notes that the Veteran has been clinically instructed to follow a diabetic diet and take oral hypoglycemic medication.  Clinically, if oral medications are not effective, insulin will be required.  However, in the Veteran's case, he has not been compliant with taking his oral medications.  If after following the clinically prescribed diet and oral medication, the Veteran still required insulin to regulate his diabetes, and if there was evidence of regulation of activities, a 40 percent evaluation would be warranted.  The Board notes that there is no evidence of record that the Veteran has a regulation of activities due to his diabetes.  Thus, a 40 percent evaluation, or higher, is not warranted.  A 20 percent evaluation is warranted from February 2006, when the clinical evidence of record reflects that the Veteran was prescribed an oral hypoglycemic agent.


Hypertension

Hypertension is evaluated under DC 7101.  A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Id.

The Veteran's hypertension is evaluated as 10 percent disabling.  

January 2003 private medical records reflect that the Veteran reported no chronic blood pressure problems.  

An April 2006 VA medical record reflects a blood pressure of 110/72.  May 2006 VA medical records reflect that the Veteran had not been checking his blood pressure readings at home.

A November 2007 VA medical record reflects a blood pressure reading of 141/90. 

A November 2008 VA examination report reflects that the Veteran does require continuous medication for control of hypertension; however, he had not been taking it.  The report reflects that the Veteran's blood pressure was 141/87, 124/87, and 141/87.

April 2009 VA medical records reflect blood pressure readings of 140/90, 144/92 and 148/88.

January 2010 VA medical records reflect that the Veteran may have had a stroke.  He had a blood pressure readings of 170/89, 164/88, 126/82 and 185/72.

February 2010 VA medical records reflect a blood pressure reading of 121/77.

May 2010 VA medical records reflect that the Veteran's hypertension was under good control.  However, June 2001 VA medical records reflect poorly controlled hypertension and that the Veteran refused any additional medication as he indicated he was under stress on the day of the examination and his hypertension would improve.

August 2010 VA medical records reflect blood pressure readings of 136/90 and 123/86.

September 2010 VA medical records reflect a blood pressure reading of 137/85.

November 2010 VA medical records reflect that the Veteran's hypertension as under good control on current blood pressure medication.  The records also reflect a left frontal lobe subacute infarction in the setting of non-compliance to underlying cardiovascular risk factors including hypertension, hearing loss disability, diabetes, and obstructive sleep apnea.  The Veteran was urged and persuaded to be admitted for a work up, but he persistently refused admission.  He had blood pressure readings of 152/92 and 132/85.

A March 2011 VA examination report reflects that the Veteran had a history of two strokes.  He had a left sided basal ganglia infarction found on a head CT in January 2010.  In November 2010, the Veteran developed a right eye ptosis and was found to have a CN III palsy.  A CT showed a new left frontal infarct.  The examiner noted that the Veteran had "little in the way" of stroke residuals at that time.  It was noted that the ophthalmology department felt he had a good, almost complete, resolution of his CN III palsy.  The examiner noted that the Veteran's current health problems do not prevent him from working.  It was noted that he would be best suited for a sedentary job.  His blood pressure readings were 152/99, 132/84, and 141/95.  The examiner noted that the Veteran's blood pressures tended to vary between 130s/80s to 150s/90s.

In sum, the evidence of record which reflects numerous blood pressure readings, is against a rating in excess of 10 percent for the Veteran's hypertension.  

Bilateral lower extremity peripheral neuropathy  

The Veteran's non-service-connected peripheral neuropathy is currently rated as 10 percent disabling for each leg under DC 8520.  Under DC 8520, an evaluation of 10 percent is for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  General rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

An April 2006 VA medical record reflects that the Veteran complained of having "the sensation of walking on pins and needles."  A nurse informed him that "it may be the start of neuropathy" and the Veteran needed to start controlling his blood sugar.

The November 2008 VA examination report reflects diabetic sensory peripheral neuropathy of the lower extremities.  It was noted that the Veteran had sensation to light touch in both feet, but with tingling paresthesias.  Vibration could not be felt below the knees on either lower extremity and the Veteran could not feel monofilament testing on either foot.  Extensors and flexors of the toes were intact and peripheral pulses were intact.

A January 2010 VA medical record reflects that the Veteran reported that his neuropathy was uncomfortable but not painful.  

January 2010 VA medical records reflect that the Veteran reported that he noticed some numbness and weakness in the left leg, numbness of the left arm, and numbness of the left side of the face.  He was admitted to the hospital due to a possible stroke.  Upon examination, it was noted that he had subtle weakness of the left ankle dorsiflexion, otherwise, power was 5/5.  No pronator drift.  Dexterity and speed intact.  There was high frequency low amplitude action tremor of both upper extremities, with intentional component.  There was areflexia all over.  There was subtle hemihypesthesia on the left side involving the face, arm, and leg.  There was loss of vibration sense in both big toes.  Subsequent January 2010 VA medical records reflect that the Veteran reported no recurrence of the weakness and numbness that brought him to the emergency department originally.  

May 2010 VA medical records reflect that upon examination, his pedal pulses were normal and present and his sensory examination indicated normal and intact to monofilament.  June 2010 VA medical records reflect that the Veteran continued to complain of numbness and tingling.  Except for parasthesias, he was noted to be "feeling good."

August 2010 VA medical records reflect that a motor nerve conduction study revealed that the Veteran's left peroneal motor nerve was non-recordable.  His left tibial motor nerve demonstrated normal latency, decreased amplitude, and decreased conduction velocity.  His right peroneal and tibial motor nerves demonstrated prolonged latency, decreased amplitude, and decreased conduction velocity.  A sensory nerve conduction study revealed that his sural sensory nerve was non-recordable.  Upon physical examination, the Veteran's strength was a 5 out of 5 bilaterally.  His sensation was intact and within normal limits to light touch throughout the lower extremity.  His Achilles was 1/4 bilaterally and he had no patellar reflex.  He was noted to have chronic diffuse sensorimotor mixed axonal and demyelinating peripheral neuropathy.  

November 2010 VA medical records reflect that the Veteran had strength of 5 out of 5 at all sites tested bilaterally including hip flexors, knee flexors, knee extensors, plantar flexion, and dorsiflexion.  His deep tendon reflexes were 2+ at all sites with down-going toes.  His light touch and pinprick was diminished in the left leg as well as in lower extremities in stocking distribution.  He walked with a normal gait including walking on heels toes, and tandem gait.  He had no muscle wasting.

Thus, the earliest evidence of record of peripheral neuropathy of the lower extremities is April 2006.  The Board finds, based on the evidence of record as discussed above, that the Veteran's peripheral neuropathy is mild throughout the period on appeal.  Thus, he is entitled to no more than 10 percent from April 2006 for each lower extremity.  The Board notes that the Veteran's rating under DC 8520 considers both his peroneal and tibial nerve.  Rating the Veteran separately under DC 8521 and 8523 would not provide the Veteran with a higher rating, as DC 8523 provides a noncompensable rating for mild disability, and DC 8521 provides a 10 percent evaluation.  

Bilateral upper extremity peripheral neuropathy

The Veteran's non-service-connected peripheral neuropathy is currently rated as 10 percent disabling for each upper extremity under DC 8515.  DC 8515 provides for a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major or minor nerve.  A 30 percent is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation is warranted for severe incomplete paralysis of the minor hand.  A 70 percent evaluation is warranted for complete paralysis of the major hand.  A 60 percent evaluation is warranted for complete paralysis of the minor hand.  

The November 2008 VA examination report, which noted a diagnosis of peripheral neuropathy of the lower extremities, was negative for a diagnosis of bilateral upper extremity peripheral neuropathy.  The report reflects that the Veteran denied all symptoms and complications of pain, burning, tingling, numbness, weakness, edema, fatigability, tenderness, and instability of the hands.

As noted above, the Veteran sought treatment in January 2010 for a possible stroke.  January 2010 VA medical records reflect that the Veteran reported that he noticed some numbness of the left arm.  He was admitted to the hospital due to a possible stroke.  Upon examination, it was noted that there was high frequency low amplitude action tremor of both upper extremities, with intentional component.  There was areflexia allover.  There was subtle hemihyposthesia on the left side involving the face, arm, and leg.  Subsequent January 2010 VA medical records reflect that the Veteran reported no recurrence of the weakness and numbness that brought him to the emergency department originally.  

May 2010 VA medical records reflect that the Veteran reported that he had developed neuropathy in his left arm after his stroke.  He stated that his arm felt numb and tight.  May 2010 VA medical records reflect that upon examination, his sensory examination indicated normal and intact to monofilament.  June 2010 VA medical records reflect that the Veteran continued to complain of numbness and tingling.  Except for parasthesias, he was noted to be "feeling good."

August 2010 VA medical records reflect that a motor nerve conduction study revealed that the Veteran's left and right median motor nerves demonstrated prolonged latency, normal amplitude, and decreased conduction velocity.  His left and right ulnar motor nerves demonstrated normal latency and amplitude, and decreased conduction velocity.  A sensory nerve conduction study revealed that his right and left radial nerves showed normal latency and amplitude.  His left and right median and ulnar nerves showed prolonged latency and deceased amplitude.  Upon physical examination, the Veteran's strength was a 5 out of 5 bilaterally.  His sensation was intact and within normal limits to light touch throughout the upper.  His bilateral biceps and triceps were noted to be 1/4.  August 2010 VA medical records reflect that the Veteran had chronic diffuse sensorimotor mixed axonal and demyelinating peripheral neuropathy.  

November 2010 VA medical records reflect that the Veteran had strength of 5 out of 5 at all sites tested bilaterally including deltoids, biceps, triceps, wrist flexors, wrist extensors, and interosseous muscles.  He had no muscle wasting. 

The March 2011 VA examination report reflects that the Veteran reported continued problems with sensation in the upper extremities.  

After reviewing the medical evidence of record, the Board finds that each service-connected arm nerve disability should be rated as one disability for each arm.  The note to "disease of the peripheral nerves"  states that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  In the present case, the Veteran has 5 out of 5 strength in each of his upper extremities.  His sensation was intact and within normal limits to light touch throughout the upper extremities.  The Board finds that the Veteran's disability is mild, at most, for each upper extremity and that rating each nerve separately would constitute impermissible pyramiding.  As the rating for mild peripheral neuropathy is the same for both the median and ulnar nerves, the rating code of DC 8515 or DC 8516 has no significance distinction.  The Board finds that a 10 percent evaluation, and no higher, is warranted for each upper extremity from 2010.

Eye disability

The Veteran has been diagnosed with ptosis of the right eye and cataracts.  Both disabilities are evaluated under visual impairment.  

An ophthalmology consult record dated in April 2006 reflects vision correctable to 20/20 bilaterally.  It was noted that no diabetic retinopathy was seen.  

An April 2010 VA medical records reflect a diagnosis of "mild cataracts, not yet clinically [significant]".  It was also noted that the Veteran did not have retinopathy.  

November 2010 VA medical records reflect the Veteran did not require bifocal, trifocal, or progressive lenses.  His corrected vision was 20/20-2 in the right eye, and 20/20-1 in the left eye.  The records also reflect ptosis and impaired movement of the right eye.  A March 2011 VA examination report reflects that the Veteran was still wearing a patch over his right eye, but "Ophthalmology evaluation finds that his CN III palsy has nearly resolved" and that ophthalmology feels that the Veteran has had "good, almost complete, resolution of his CN III palsy.  They have ordered new glasses to help with some mild residual vertical deviation." 

The Board finds, based on the above, that the Veteran is not entitled to a compensable rating for bilateral eye disability.  

Obesity

An April 2006 VA medical record reflects that the Veteran had obesity as a sign or symptom related to possible sleep apnea.  

The November 2008 VA examination report reflects that the Veteran had "very marked central obesity, so that the veteran has quite thin leg and upper extremities, but marked central adiposity."  At that time, the Veteran's weight was noted to be 240 pounds.  The March 2011 VA examination report reflects a weight of 224 pounds, "which is stable."

The clinical evidence of record does not reflect that the Veteran's obesity warrants a compensable rating.  The Veteran has complained of fatigability and weakness.  The Board notes that the evidence of record contains an indication that the Veteran's sleepiness may be due, in part, to obesity.  As noted above, the November 2008 VA examination report reflects that the Veteran's sleepiness is likely due to deconditioning, obesity, and frequent nocturia interrupting his sleep because the sleep evaluations showed that the Veteran did well with CPAP; however, subsequent VA medical records reflect that the Veteran had actually stopped using his CPAP machine in approximately 2008.  Fatigability and weakness are signs of diabetes, for which the Veteran already has an evaluation, and signs of sleep apnea, for which the Veteran also already has an evaluation.  None of the Veteran's physicians has suggested that the Veteran has weight gain attributable to an underlying pathology.  There is no medical evidence suggesting that any cognitive deficiencies are related to the Veteran's obesity.  The Board finds no basis to award the Veteran a compensable rating for obesity.

Other disabilities

The Veteran has also averred that he has depression. (See June 2006 accredited representative's statement.)  However, the Board finds that the evidence of record is against such a diagnosis.  February 2006 VA medical records reflect that the Veteran reported that he was under a lot of stress, but he denied depression and was in good spirits despite the stress.  May 2006 VA medical records reflect that the Veteran did not feel he was depressed.  January 2010 VA medical records reflect that the Veteran denied depression.  September 2010 records reflect that the Veteran reported that he was homeless.  He continued to work, but reported that he could not afford housing.  He reported cognitive problems.  The examiner noted that the Veteran's presumed memory loss was mostly likely due to the Veteran's homelessness and sleep deprivation due to attempting to sleep in the car.  The record is negative for evidence of an acquired psychiatric disability.

The Veteran has averred that he has a back disability and the evidence reflects that he has had diagnoses of lumbar sprain and sciatica in the past; however, the November 2008 VA examination found no back disability, thus indicating that prior back complaints were acute and transitory.

Extra schedular for all disabilities

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's disability is inadequate.  The rating criteria reasonably describe the Veteran's numerous disabilities' level and symptoms.  (While the evidence reflects that the Veteran was fired from his employment due to an accident, the Veteran has averred that his eye disability was not the cause of his accident, and the March 2011 VA examiner found that the Veteran had "little in the way of residuals of his two strokes.")  Based on the foregoing, a further analysis under Thun is not warranted.  

Conclusion

When combined under 38 C.F.R. § 4.25, the Veteran's disabilities total 80 percent from April 2006 (bilateral lower extremity peripheral neuropathy, hypertension, tinnitus, sleep apnea, and diabetes mellitus).  However, the Board finds that the evidence of record is against a finding that the Veteran was totally and permanently disabled prior to March 2011.

As noted above, a Veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a);  38 C.F.R. § 4.17.  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§  4.16(a), 4.17.  In the present claim, the Board finds that the evidence of record is against a finding that the Veteran had permanent and total disability which precluded him from securing and following substantially gainful employment prior to March 2011.  A November 2007 VA medical record reflects that the Veteran was working.  A VA Form 21-527 reflects that the Veteran reported that he worked for 12 months in 2008 as a driver, and that he had not been hospitalized at any time during that time.  A December 2008 VA medical record reflects that the Veteran reported that he worked the 7 pm to 1am shift.  An April 2009 VA medical record reflects that the Veteran was working at an airport driving a transport vehicle and that his hours had been cut back by his boss; importantly, it does not reflect that his hours of employment were reduced due to doctor's recommendations or for health reasons.  The March 2011 VA examination report reflects that the Veteran had stopped working approximately two weeks earlier. 

In addition, the March 2011 VA examiner found that the Veteran was not prevented from working.  The examiner noted that the Veteran's current health problems do not prevent him from working and that he would be best suited for a sedentary job.

A permanent and total disability rating for non-service-connected pension purposes may still be granted on an extraschedular basis if the Veteran is found to be unemployable by reason of his disabilities, age, background, and related factors.  The Veteran is 64 years old, has completed high school, and has occupational experiences as a bank assistant, mail handler, and driver.  The Veteran's disabilities, when evaluated in association with his educational attainment, occupational background, and age, are not shown to have permanently precluded all kinds of substantially gainful employment.  In light of the foregoing, as the preponderance of the evidence is against a finding of permanent and total disability, the Veteran is not entitled to a non-service-connected disability pension, and the claim for that benefit is denied.


ORDER

Entitlement to permanent and total disability rating for non-service connected pension purposes prior to March 2011 is denied




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


